MaRshall, J.
Many questions are discussed in the briefs of counsel and others suggested by the record, which are rendered immaterial because of the legal effect of the judgment rendered in the second action, which determined *554tbe rights of plaintiff and Elias Magnuson in respect to tbe notes and mortgage. Tbe learned trial court vacated tbe .judgment in this action upon the theory that tbe title to the property in question depended on tbe validity of the divorce judgment. That was erroneous. It is not material to this case or to plaintiff’s title to the property whether it was validly transferred by the divorce judgment originally or whether the trial court had jurisdiction to- review that judgment and change it after the expiration of one year from its rendition, a question which admits of serious doubt. When the second action was commenced, ostensibly to correct the divorce judgment, plaintiff was in possession of the notes and mortgage, claiming title thereto, which was liable to be questioned by the mortgagor, Electa Glithero, and by Elias Magnuson as well. In those circumstances a court of ■equity had jurisdiction to quiet plaintiff’s title to the property. Actions for that purpose are infrequently brought where the subject is personal property, but the jurisdiction of the court in such cases is as well defined and as well understood as where the subject is real estate. Pomeroy, Remedies & Rem. Rights, § 369. Plaintiff’s situation was such that she had no way of remedying the mischief growing out of the threatened dispute as to her title, except to appeal to equity for a decree silencing those from whom such dispute might come. Hence, upon the plainest principles of equity jurisdiction, it was in the power of the court to entertain an action quia timet in plaintiff’s behalf and to make the proper decree. The complaint stated the facts requisite to a judgment setting at rest plaintiff’s fears as to her title, and the prayer, though in the main for a change in the divorce judgment, was broad enough to cover a judgment quia timet. The judgment,.though intended, in the main, to authorize a change in the divorce judgment, also expressly decreed that plaintiff was entitled to enforce the notes and mortgage the same in all respects as if they were executed directly to her. *555There is no question but that the jsourt had jurisdiction of Elias Magnuson and of the mortgagor, proper service of process in the action having been made upon each. The result is binding upon the mortgagor as to every question regarding the property raised therein by her answer in this action, independent of whether the judgment in the divorce action be void or not. The title to the notes and the mortgage, both as to her and Elias Magnuson as well, was there put at rest for all time, no matter from whence plaintiff’s claim of title came. The principles of law governing the situation are familiar and simple, too much so in fact to warrant any extended discussion of them. The court having jurisdiction of the subject matter and the parties, determined the rights of all. That stands as the infallible truth. It cannot be gainsaid by the parties to the litigation in this or any other case, or this or any other court. The court in a proper proceeding between the parties has spoken by its decree. So long as that decree stands, respondent and defendant Elias Magnuson, whose rights appellant stands in fear of, are effectually estopped from setting up any claim inconsistent with it.
By the Gourt.— The judgment appealed from is reversed, and the cause remanded with directions to render judgment in favor of plaintiff in accordance with the prayer of the complaint.
BaedeeN, J., took no part.